DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Arguments
Applicant's arguments filed 12/18/2020 have been fully considered but they are not persuasive.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, applicant alleges that the prior art does not disclose a magnetic coupler separated from the driving coil by a particular distance and comprising the plurality of coils arranged on a same plane the examiner disagrees as can be seen all of the coils of the prior art in highlighted portions teach the coils on the same plane. 
Further, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Regarding applicants arguments regarding Double Patenting is acknowledged. 
Applicant other arguments are considered but not found persuasive. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 15/674,013 in view of Kanno (U.S. 2015/0115730).  Although the claims at issue are not identical, they are not patentably distinct from each other because the current application is not patentably distinct nor distinguished from the earlier claims (i.e. Application No. 15/674,013), please table below
16/199,085
15/674,013
14. A wireless power reception apparatus comprising: 

9. A wireless power transmission apparatus configured to provide charging power 
1. A wireless power transmission apparatus configured to provide charging power 
(1. A wireless power transmitter device comprising: ) 


a driving coil configured to transmit wireless power;
a driving coil configured to transmit wireless power;
(a driving coil configured to transmit power wirelessly;)
a first magnetic coupler inductively coupled with the driving coil; and

a magnetic coupler inductively coupled with the driving coil; and wherein the magnetic coupler comprises a plurality of coils, 
a magnetic coupler inductively coupled with the driving coil; and
( a magnetic coupler mutually inductively coupled with the driving coil; wherein the magnetic coupler comprises a plurality of coils arranged in a region opposite one side of the driving coil and variable capacitors are installed on each coil of the magnetic coupler respectively, wherein the plurality of coils are arranged on a same plane )
a first resonance frequency adjustment part configured to adjust a resonance frequency of the first magnetic coupler, wherein the first magnetic coupler comprises a plurality of coils, a variable capacitor is joined to each of the plurality of coils,

a resonance frequency adjustment part configured to adjust a resonance frequency of the magnetic coupler,
a resonance frequency adjustment part configured to adjust a resonance frequency of the magnetic coupler, wherein the magnetic coupler comprises a plurality of coils, and a variable capacitor is joined to each of the plurality of coils.
 ( and a resonance frequency adjuster part configured to adjust a resonance frequency of the magnetic coupler, wherein the resonance frequency adjuster part adjusts the resonance frequency by adjusting capacitances of the variable capacitors installed on each coil of the magnetic coupler according to the position of the wireless power receiver detected by the sensor part )

11. The wireless power transmission apparatus of claim 10, further comprising: a sensor part configured to detect a position and a direction of the plurality of wireless power reception apparatuses based on information provided from the plurality of wireless power reception apparatuses, wherein the resonance frequency adjustment part adjusts the resonance frequency based on the position and direction detected by the sensor part. 
3. The wireless power transmission apparatus of claim 1, further comprising: a sensor part configured to detect a position and a direction of the plurality of wireless power reception apparatuses based on information provided from the plurality of wireless power reception apparatuses, wherein the resonance frequency adjustment part adjusts the resonance frequency based on the position and direction detected by the sensor part.
( 4. The wireless power transmitter device of claim 1, further comprising: a sensor part configured to detect a position of a wireless power receiver receiving the power wirelessly. & Claim 1 ...and a resonance frequency adjuster part configured to adjust a resonance frequency of the magnetic coupler, wherein the resonance frequency adjuster part adjusts the resonance frequency by adjusting capacitances of the variable capacitors installed on each coil of the magnetic coupler according to the position of the wireless power receiver detected by the sensor part. ) 

12. The wireless power transmission apparatus of claim 10, wherein the magnetic coupler is arranged separated from the driving coil, and the plurality of coils are arranged on a same plane.
5. The wireless power transmission apparatus of claim 1, wherein the magnetic coupler is arranged separated from the driving coil, and the plurality of coils are arranged on a same plane.
( 2. The wireless power transmitter device of claim 1, wherein the plurality of coils are arranged along at least one direction of an up/down direction, left/right direction, and a radial direction on a same plane. 3. The wireless power transmitter device of claim 2, wherein the plurality of coils are arranged symmetrically, and at least two of the plurality of coils are provided to have a different area. )


7. The wireless power transmission apparatus of claim 1, wherein the resonance frequency adjustment part adjusts a capacitance of a particular variable capacitor from among the variable capacitors based on detection information of the sensor part.
( 6. The wireless power transmitter device of claim 5, wherein the resonance frequency adjuster part adjusts a capacitance of a particular variable capacitor from among the variable capacitors according to the position of the wireless power receiver detected by the sensor part. 16. The wireless power receiver device of claim 15, wherein a variable capacitor is installed on at least one of the plurality of coils, and the resonance frequency adjuster part adjusts a resonance frequency of a particular variable capacitor from among the at least one variable capacitor. )

10. The wireless power transmission apparatus of claim 9, wherein a variable capacitor is joined to each of the plurality of coils.
8. The wireless power transmission apparatus of claim 1, wherein the variable capacitor comprises a plurality of switchable fixed capacitors.
( 5. The wireless power transmitter device of claim 4, wherein the magnetic coupler further comprises variable capacitors installed on the plurality of coils respectively. )


However, Application {15/674,013} does not disclose from claim 1 and 19 a number of the plurality of coils included in the magnetic coupler is based on a number of simultaneously chargeable wireless power reception apparatuses (Fig. 1 Kanno) the information provided from the wireless power reception apparatuses include reception power information.
Nevertheless, Kanno in the field of wireless power transmission apparatus and a wireless power transmission system including the wireless power transmission apparatus contactless transmitting electric power by using electromagnetic induction between a transmission coil and a plurality power reception coil teaches
Therefore it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the system of Uchida by provide[ing] charging power simultaneously to a plurality of wireless power reception apparatuses as disclose by Kanno in order to increase user experience and versatility by allowing a multiple devices 
Regarding claims 6 & 13 Application {15/674,013} does not disclose wherein the variable capacitor comprises a varactor diode.	
However, the prior art does disclose the use of varactor capacitors and using such structure with the same purpose and function as applicant. The limitation would amount to a selection of a particular element.  
More so it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is obvious.   KSR International Co. v Teleflex Inc., 550 U.S. 390, 82 USPQ2d 1385, 1395-97 (2007)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Uchida (U.S. 2016/0211704) in view of Kanno (U.S. 2015/0115730).
Regarding claim 1, Uchida teaches a wireless power transmission apparatus, the wireless power transmission apparatus comprising: (Fig. 10) a driving coil configured to transmit wireless power; (Fig. 10: 13A or 13B or  13C ...the primary side resonance coils 13A, 13B, 13C is an example of a first primary side resonance coil, and any other of the primary side resonance coils 13A, 13B, 13C is an example of a second primary side resonance coil...) a magnetic coupler inductively coupled with the driving coil; and (Fig. 10: 3A or 13B or  13C ...the primary side resonance coils 13A, 13B, 13C is an example of a first primary side resonance coil, and any other of the primary side resonance coils 13A, 13B, 13C is an example of a second primary side resonance coil...) a resonance frequency adjustment part configured to adjust a resonance frequency of the magnetic coupler is arranged separate from the driving coil by a particular distance and, (Fig. 10 14A or 14B or 14C) wherein the magnetic coupler is arranged separate from the driving 
However, Uchida does not disclose a sensor part configured to detect a position and a direction of the plurality of wireless power reception apparatuses based on information provided from the plurality of wireless power reception apparatuses, configured to provide charging power simultaneously to a plurality of wireless power reception apparatuses and wherein the resonance frequency adjustment part adjusts a resonance frequency of each of the plurality of coils of the magnetic coupler based on the position and direction of the plurality of wireless power reception apparatuses detected by the sensor part and the plurality of coils are arranged on a same plane.
Nevertheless, Kanno in the field of wireless power transmission apparatus and a wireless power transmission system including the wireless power transmission apparatus contactless transmitting electric power by using electromagnetic induction between a transmission coil and a plurality power reception coil teaches a sensor part configured to detect a position and a direction of the plurality of wireless power reception apparatuses based on information provided from the plurality of wireless power reception apparatuses (Para 0061 … position detection coil and a position detection circuit configured to detect, using the position detection coil, a relative position of the reception antenna with respect 
Therefore it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the system of Uchida by having a sensor part configured to detect a position and a direction of the plurality of wireless power reception apparatuses based on information provided from the plurality of wireless power reception apparatuses and charging power simultaneously to a plurality of wireless power reception apparatuses as disclose by Kanno in order to increase charging accuracy and power exchange by directing power towards a desired target  increase user experience and versatility by allowing a multiple devices to be powered at once and reducing charge time in addition to detection of the position so that the appropriate coils can be power and thus conserve power.
Regarding claim 2, Uchida in view of Kanno teach wherein a number of the plurality of coils included in the magnetic coupler is based on a number of simultaneously chargeable wireless power reception apparatuses (Fig. 1; Kanno).
Regarding claim 4, Uchida in view of Kanno teach wherein the information provided from the wireless power reception apparatuses include reception power information(Fig. 11 … information acquired via communication with the wireless power reception apparatus … Kanno).
Regarding claims 6 & 13, Uchida in view of Kanno teach wherein the resonance frequency adjustment part adjusts the resonance frequency of each of the plurality of coils of the magnetic coupler by adjusting a capacitance of the variable capacitor joined to the respective coil (para 0019; Uchida) 
Regarding claim 7, Uchida in view of Kanno teach wherein the resonance frequency adjustment part adjusts a capacitance of a particular variable capacitor from among the variable capacitors based on detection information of the sensor part.	( Fig. 10: 132A or 132B or  132C para 0134...any one of the power transmitters 110A, 110B, 110C is an example of a first power transmitter, and any other of the power transmitters 110A, 110B, 110C is an example of a second power transmitter ...the capacitors 132A, 132B, 132C is an example of a first variable capacitance unit, and any other of the capacitors 132A, 132B, 132C is an example of a second variable capacitance unit... ; Uchida)
Regarding claim 8, Uchida in view of Kanno teach wherein the variable capacitor comprises a plurality of switchable fixed capacitors. (capacitors 132A, 132B, and 132Cl; Uchida)
Regarding claim 9, Uchida teaches a wireless power transmission apparatus configured to provide charging power, the wireless power transmission apparatus comprising:	(Fig. 10; Uchida) a driving coil configured to transmit wireless power; (Fig. 
However, Uchida does not disclose a sensor part configured to detect a position and a direction of the plurality of wireless power reception apparatuses based on information provided from the plurality of wireless power reception apparatuses, configured to provide charging power simultaneously to a plurality of wireless power reception apparatuses and wherein the resonance frequency adjustment part adjusts a 
Nevertheless, Kanno in the field of wireless power transmission apparatus and a wireless power transmission system including the wireless power transmission apparatus contactless transmitting electric power by using electromagnetic induction between a transmission coil and a plurality power reception coil teaches a sensor part configured to detect a position and a direction of the plurality of wireless power reception apparatuses based on information provided from the plurality of wireless power reception apparatuses (Para 0061 … position detection coil and a position detection circuit configured to detect, using the position detection coil, a relative position of the reception antenna with respect to the transmission antenna), a configured to provide charging power simultaneously to a plurality of wireless power reception apparatuses (Fig. 1: 3-1, 3-N) and wherein the resonance frequency adjustment part adjusts a resonance frequency of each of the plurality of coils of the magnetic coupler based on the position and direction of the plurality of wireless power reception apparatuses detected by the sensor part (Para 0061 … position detection coil and a position detection circuit configured to detect, using the position detection coil, a relative position of the reception antenna with respect to the transmission antenna… and para 0106 & 0107) and the plurality of coils are arranged on a same plane (Fig. 6).
Therefore it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the system of Uchida by having a sensor part configured to detect a position and a direction of the plurality of wireless power reception apparatuses 
Regarding claim 10, Uchida in view of Kanno teach wherein a variable capacitor is joined to each of the plurality of coils wherein the resonance frequency adjustment part adjusts the resonance frequency of each of the plurality of coils of the magnetic coupler by adjusting a capacitance of the variable capacitor joined to the respective coil.	(Fig. 10: 132A or 132B or  132C para 0134...any one of the power transmitters 110A, 110B, 110C is an example of a first power transmitter, and any other of the power transmitters 110A, 110B, 110C is an example of a second power transmitter ...the capacitors 132A, 132B, 132C is an example of a first variable capacitance unit, and any other of the capacitors 132A, 132B, 132C is an example of a second variable capacitance unit... ; Uchida).
Regarding claim 13, Uchida teaches the wireless power transmission apparatus of claim 1 and 13  yet does not disclose wherein the variable capacitor comprises a varactor diode.
However, the prior art does disclose the use of varactor capacitors and using such structure with the same purpose and function as applicant. The limitation would amount to a selection of a particular element.  
.

Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over  Uchida in view of Kanno as applied to claim 1 and 9 above, and further in view of Zeine (U.S. 2016/0033254).
Regarding claim 3 and 11 the combination of Uchida in view of Kanno teach the device of claim 1 yet do not disclose wherein the position and direction of the wireless power reception apparatuses is detected by way of separate pilot signals exchanged between the wireless power transmission apparatus and the wireless power reception apparatuses
However, Zeine teaches the position and direction of the wireless power reception apparatuses is detected by way of separate pilot signals exchanged between the wireless power transmission apparatus and the wireless power reception apparatuses (para 0107)
Therefore it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the system of Uchida in view of Kanno by having the position and direction of the wireless power reception apparatuses is detected by way of separate pilot signals exchanged between the wireless power transmission apparatus and the wireless power reception apparatuses in order to guide the array for power delivery as disclosed by Zeine.

Allowable Subject Matter
Claims 5 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see PTO-892.
The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply. Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Therefore, in order to expedite the prosecution of this application, the examiner recommends the applicant to amend the claims by including structural components that are different from the prior art applied in order to distinguish the claim invention from the prior art of record.
Note to Applicant Regarding claim Interpretation: the words "configured to," "for," and " adapted to" in an apparatus claim, as recited in his case, is often indicative of intended use/functional language and does not require that reference explicitly teach the intended use of the element. A recitation of intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, hence it meets the claim. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIM ORTIZ whose telephone number is (571)270-7114.  The examiner can normally be reached on 9:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/ELIM ORTIZ/Examiner, Art Unit 2836                                                                                                                                                                                                        
/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836